Citation Nr: 0823401	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  98-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for loss of memory due to 
undiagnosed illness.

2.  Entitlement to service connection for psoriasis of the hands 
and feet, claimed as a skin condition due to undiagnosed illness.

3.  Entitlement to service connection for androgenetic alopecia 
(hair loss).

4.  Entitlement to an in initial evaluation in excess of 10 
percent for oligoarticular arthralgia of the hands, wrists, and 
knees.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to November 
1979, and from November 1990 to April 1991, to include service in 
support of Operation Desert Shield/Storm from January to April 
1991.  The veteran has service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 1999 and September 2003, this case was remanded for 
additional development.  This having been completed, the 
veteran's case has been returned to the Board for further review.

Because the veteran's increased rating claim involves the 
propriety of the initial evaluation assigned, the Board has 
characterized the claim as indicated on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this regard 
the Board notes that because the assigned evaluation does not 
represent the maximum rating available for this disability, the 
veteran's claim challenging the initial evaluation remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

2.  The objective indications and evidence in the record does not 
support a finding that the veteran has memory loss.  

3.  The veteran's mild psoriasis of the hands and feet, and the 
veteran's androgenetic alopecia did not have their onset during 
service, and are not related to an in-service disease or injury, 
or a service-connected disorder.  

4.  The veteran's service-connected oligoarticular arthralgia 
currently is shown to be evaluated at the maximum evaluation 
under Diagnostic Codes 5215, 5229, and 5230; the veteran's 
service-connected oligoarticular arthralgia is not shown to be 
manifested by limitation of motion of the knees of 30 degrees 
flexion or 15 degrees extension; moderate instability, 
subluxation or incoordination; limitation of motion of the thumbs 
with a gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers; 
or x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested by 
memory loss due to disease or injury was incurred in or 
aggravated by active service; and it may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).  

2.  The veteran's mild psoriasis of the hands and feet, and the 
veteran's androgenetic alopecia, are not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.317 (2007).  

3.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected oligoarticular 
arthralgia of the hands, wrists, and knees have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, including Diagnostic Codes  5003, 5215, 5228, 
5229, 5230, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and to assist a claimant 
in developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify 
the claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  

By way of letters dated in September 2001, October 2003, and July 
2004, the veteran was furnished notice of the type of evidence 
needed in order to substantiate his claims.  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the basic 
law and regulations governing the claims, the cumulative 
information and evidence previously provided to VA (or obtained 
by VA on the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  And the veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.  

In the present case, the Board notes that VA provided adequate 
VCAA notice only after the initial unfavorable decision in this 
case.  While the notice provided was not given prior to the first 
RO adjudication of the claims, the notice was provided by the RO 
prior to the April 2008 Supplemental Statement of the Case and 
prior to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  Based 
on the above, the Board concludes that any defect in the timing 
of the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide the 
appeal on these facts would not be prejudicial error to the 
veteran.  

In addition, with respect to the veteran's initial rating claim, 
the Board notes that, in Dingess v. Nicholson, the Court recently 
held that upon receipt of an application for service connection, 
VA is required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for service 
connection, including that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess, however, the Court also declared, that 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled." Id. at 491.  As 
such, no further VCAA notice is required with respect to the 
veteran's claim for initial higher disability rating for 
oligoarticular arthralgia; and under the circumstances, the Board 
finds no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement, pertaining to the evidence in the claimant's 
possession or a similar request to that effect).  In this 
context, it is well to observe that the VCAA requires only that 
the duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).

In addition, where a claim involves basic entitlement to service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply all of the elements of a 
claim for service connection, including notice that a disability 
rating and effective date will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
reasoning of this case applies in this instance.  Despite the 
defective notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, supra.   In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, VA examinations, and 
statements submitted by the veteran in support of the claims.  
The Board also notes that this case has been remanded on two 
occasions for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with respect 
to the veteran's claims and that, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran.  
Accordingly, further development and further expending of VA's 
resources is not warranted.  See 38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection. 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.  Further, service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) and as 
revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 
to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In addition, the Board notes that service connection may be 
established for a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from undiagnosed 
illness that became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

In the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, but 
are not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section if:  
(1) there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant service 
connection for symptoms alone, without an identified basis for 
those symptoms.  For example, "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service connection 
may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The notable exception to this rule is 38 C.F.R. § 3.317, which 
permits, in some circumstances, service connection of signs or 
symptoms that are objective indications of chronic disability, 
even though such disability is due to undiagnosed illness.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

A.	Service connection for memory loss and a skin disability, 
to include as due to an undiagnosed illness.

Here, the veteran contends that he has memory loss and a skin 
condition that is due to his service or is the result of an 
undiagnosed illness.  

The medical evidence in this case consists of the veteran's 
service records, post-service treatment records and April 1997 VA 
examinations.  

The service medical records show no treatment for memory loss or 
a skin condition on active duty, with the exception of treatment 
for pilonidal cyst and a cyst of the left wrist.  Medical 
examinations were all indicated to be normal and separation 
examinations dated in September 1979 and March 1991 were 
indicated to be normal with the exception of the cysts.  

After service, the veteran's medical and National Guard records 
indicate several ongoing medical conditions, including psoriasis, 
rheumatoid arthritis, tinea, cancer of the vocal chords, and 
gastroesophageal reflux disease, among other conditions.  The 
veteran has not been diagnosed with or treated for a disability 
manifested by memory loss. 

In order to assist the veteran in connection with his claims, the 
veteran was afforded several VA examinations dated in April 1997.  
One of these examinations examined the veteran in connection with 
mental disorders.  The examiner noted the veteran's medical 
history.  The veteran reported symptoms of forgetfulness, to 
include a time when he was teaching a class when he "suddenly 
got blocked" and another instance where he drove past his house 
and almost ended up in another town.  The veteran also reported 
that at times he has trouble remembering things.  Upon 
examination, the veteran was noted to be adequately dressed and 
groomed, alert, aware of the interview situation, and in full 
contact with reality.  His answers were relevant, coherent, and 
logical, with no noticeable intellectual impairment.  After 
examination, the examiner stated that the veteran did not present 
any significant degree of impairment in terms of his memory or 
intellectual functioning that would warrant a specific 
psychological diagnosis.  He was noted to have no mental 
disorder.  

With respect to the veteran's skin claim, the veteran was 
afforded an additional examination dated in April 1997.  The 
veteran's medical history and symptoms were noted for the record.  
He was found to have erythematous plaques with scaliness.  He was 
also noted to be hypopigmented on several cancales (hands) and 
three toes and feet, and was noted to have erythematous 
hypopigmented patches with alopecia on the right thigh.  He was 
diagnosed with mild psoriasis of the hands and feet.  The 
examiner did not indicate that this condition was present in 
service or was a result of the veteran's active service.

Based on the foregoing, the Board finds that the veteran has been 
diagnosed with mild psoriasis of the hands and feet.  He has not 
been diagnosed with any memory disability.  

In this regard, to the extent that the veteran's skin condition 
can be attributed to a known clinical diagnosis, service 
connection based on an undiagnosed illness is not available.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  This rules out 
presumptive service connection on the basis of an undiagnosed 
illness for the veteran's mild psoriasis of the hands and feet.  

And with respect to the veteran's memory loss claim, the VA 
examiner, who examined the veteran in connection with the claim, 
concluded that the veteran did not present any significant degree 
of impairment in terms of his memory.  Nor were there any other 
objective indications of chronic disability manifested by memory 
loss, including signs, in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  And without such 
objective indications, service connection on the basis of an 
undiagnosed illness cannot be sustained.

Moreover, the Board also notes that service connection on a 
direct basis is not warranted for these conditions.  The 
veteran's service medical records are negative for memory loss of 
a skin condition in service.  And there are no post-service 
medical records indicating that such conditions were the result 
of his active service or in any way linked to his service.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a 
current diagnosis, a claim for entitlement to service connection 
cannot be sustained).  

While the veteran may feel that his conditions are related to his 
service, as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this case, the 
medical evidence is against service connection for memory loss 
and a skin disability, to include psoriasis.  

B.  Service connection for androgenetic alopecia (hair loss).

The evidence in this case consists of the veteran's service 
medical records, post service treatment reports, and a VA 
examination dated in April 1997.  

As noted above, the veteran's service medical records are silent 
for any skin disability during active service, with the exception 
of pilonidal cysts and a cyst of the left wrist.  The veteran's 
service separation examinations are normal with respect to any 
skin disability and hair loss. 

After service, the veteran's National Guard records indicate 
normal medical examinations with respect to any skin disability 
and hair loss.  The veteran did, however, note skin conditions on 
his medical histories dated in October 1999 and January 2005.  
And a medical problems list dated in January 2006 indicated 
diagnoses of psoriasis and tinea.

In order to determine whether the veteran has androgenetic 
alopecia and, if so, whether this condition is related to his 
active service, the veteran was afforded a VA examination dated 
in April 1997.  The examiner noted the veteran's medical history 
and indicated that the veteran had hair loss since many years ago 
posterior to Army enlistment.  Upon examination, the veteran was 
noted to have bitemporal recession with diffuse hair loss frontal 
area.  He was diagnosed with androgenetic alopecia.  The examiner 
did not indicate that this condition was present in service or 
was a result of the veteran's active service.

In light of the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's androgenetic 
alopecia is the result of his active service.  The medical 
evidence of record does not support a finding that this condition 
began in service or was the result of his active service.

While the veteran may feel that this condition is related to his 
service, as a lay person the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against service connection 
for androgenetic alopecia. 

II.  Increased evaluation for oligoarticular arthralgia.

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  In 
addition, where the question for consideration is the propriety 
of the initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical history, 
his current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  

In this case, the veteran's service-connected oligoarticular 
arthralgia is currently evaluated for degenerative arthritis 
under Diagnostic Code 5003. 

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joints involved (DC 5200 etc).  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the arthritis is 
to be rated based on x-ray findings, as follows:  a 10 percent 
evaluation is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  A maximum 20 percent evaluation is warranted where there 
is x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  

Diagnostic Codes 5260 and 5261 relate to limitation of motion of 
the leg.  Under these codes, the disability can be rated anywhere 
from noncompensable to 50 percent disabling, depending on the 
degree of limitation of flexion or extension.  

Under Diagnostic Code 5260, the condition will be evaluated as 
noncompensable if flexion is limited to 60 degrees.  A 10 percent 
evaluation is warranted where flexion is limited to 45 degrees.  
A 20 percent evaluation is warranted where flexion is limited to 
30 degrees.  A maximum 30 percent evaluation is warranted where 
flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, the condition will be evaluated as 
noncompensable if extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation is warranted 
where extension is limited to 20 degrees.  A 40 percent 
evaluation is warranted where extension is limited to 30 degrees.  
A maximum 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  

Diagnostic Code 5215 provides ratings based on limitation of 
motion of the wrist.  Limitation of palmar flexion in line with 
the forearm is rated 10 percent disabling for the major wrist and 
10 percent for the minor wrist; limitation of dorsiflexion to 
less than 15 degrees is rated 10 percent disabling for the major 
wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

Normal ranges of motion of the wrist are dorsiflexion from 0 
degrees to 70 degrees, and palmar flexion from 0 degrees to 80 
degrees.  38 C.F.R. § 4.71, Plate I. 

 Finally, limitation of motion of the individual digits is 
evaluated under Diagnostic Codes 5228 through 5230.  Diagnostic 
Codes 5229 and 5230 provide a maximum 10 percent evaluation for 
limitation of motion of the four fingers.  Diagnostic Code 5228 
provides a maximum 20 percent evaluation for limitation of motion 
of the thumb where there is limitation of motion of the thumb 
with a gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers.

The medical evidence in this case includes a VA examination dated 
in April 1997.  The examiner noted that veteran complained of 
pain and swollen finger and wrist joints.  The veteran's knees 
were noted to be painful and swollen, but not red or warm, and 
his shoulders were noted to hurt sometimes but without signs of 
acute inflammation.  The veteran was noted to have morning 
stiffness lasting approximately three minutes.  No nodules were 
present.  The veteran was noted to carry a diagnosis of 
oligoarticular arthralgia.  Upon examination, the veteran was 
noted to have a swollen right knee not involving the patella.  It 
was not reddened or warm.  The left knee was indicated to be 
normal.  The veteran's hands and wrists showed no inflammatory 
signs.  No neurologic or musculoskeletal problems were indicated, 
but the veteran was noted to have rheumatoid arthritis factor 
positive 1/40 Dl.  An x-ray revealed scintigraphic evidence 
suggesting the presence of an increased blood pool activity 
within the articulations described as may be seen with 
inflammatory degenerative changes.  All of the articulations 
affected were noted to be on the right side of the body.  The 
veteran was diagnosed with oligoarticular arthralgia.   

An additional April 1997 VA examination also noted that the 
veteran suffered from an elevated rheumatoid factor and was 
indicated to have joint pains over the hands, wrists, knees 
(particularly the right), and both shoulders (particularly the 
left).  The veteran was also noted to have joint pain over the 
nucha.  Upon examination, the veteran was noted to have straight 
leg raising of 70 degrees on the right and left.  He was also 
noted to have forward flexion of the lumbar spine of 70 degrees, 
and normal internal and external rotation of the right arm and 
shoulder joints.  

In April 2000, the veteran was afforded an additional VA 
examination in connection with his service-connected 
oligoarticular arthralgia.  An x-ray of the wrist dated in July 
1998 indicated periarticular osteopenia and narrowing of the 
joint spaces and radiocarpal, carpal and carpal metacarpal bones 
with marginal erosions in the base of the metacarpal.  The 
examiner stated that this was early findings of rheumatoid 
arthritis on the hands.  The veteran also reported mild pain on 
the right hand and moderate diffuse pain on the right knee.  The 
veteran reported no other symptoms of the hands or knees.  The 
veteran was noted to be using medication for temporary pain 
control.  The examiner also noted that in the past year, the 
veteran made no visits to the VA Medical Center or emergency room 
due to rheumatoid arthritis or arthritic pain.  The veteran 
reported that he was seen by his rheumatology doctor on four 
occasions and treated with medications.  The examiner indicated 
that precipitating factors were standing a lot, walking, and 
writing.  Alleviating factors were noted to be sleeping.  The 
veteran indicated that he had approximately 25 bouts of knee and 
wrist pain which impaired him functionally.  He indicated that he 
would rest the joints for two or three days and take anti-
inflammatory medications.  The examiner indicated that there were 
no episodes of dislocation or recurrent subluxation of the knees, 
wrists, or hands, and no constitutional symptoms for inflammatory 
arthritis.  The examiner noted that the veteran's condition 
limited his ability to run, walk long distances, and do yard 
chores.  Upon examination, the veteran was noted to have range of 
motion of the right wrist of 35 degrees flexion, and 15 degrees 
extension.  The left wrist was indicated to have flexion of 70 
degrees and extension of 40 degrees.  Range of motion of the left 
knee was 130 degrees with extension of 0 degrees.  Range of 
motion of the right knee was 140 degrees flexion and extension of 
0 degrees.  The examiner indicated that there was no painful 
motion in the range of motion testing, and no objective evidence 
of painful motion, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement of the 
knees, wrist, or hands.  The examiner also stated that there were 
anatomical defects of both ulnar, styloid process, which appear 
prominent like seen in rheumatoid arthritis.  The right hand 
ulnar styloid process was more prominent that the left.  The 
veteran was also noted to have a 2-cm edema of the right wrist.  
The veteran could touch the tip of both thumbs, the tip of all 
the fingers of both hands.  He could also touch with the tip of 
all the fingers of both hands, the median transverse fold of the 
palm of both hands.  The veteran was noted to have crepitus of 
the knee joints and positive patellar-grinding test on the knee 
joints.  The veteran was noted to have normal gait cycle and no 
ankylosis.  The veteran, however, was noted to have severe 
limitation of motion of the right wrist.  The veteran was 
diagnosed with oligoarticular arthralgia of the hands, wrist and 
knees, and rheumatoid arthritis.

Medical records of the veteran's service in the National Guard do 
not indicate any worsening of the veteran's rheumatoid arthritis 
and these records do not indicate regular ongoing treatment for 
this condition.  In March 1997 the veteran was noted to have 
rheumatoid arthritis and placed on profile.  A medical 
examination dated in January 2005 indicated that the veteran was 
normal in all respects.  A medical history also dated in January 
2005, however, noted joint and skin conditions.  A medical 
problems list dated in January 2006 noted inflammation 
polyarthrop and rheumatoid arthritis. 

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not assignable for the service-connected 
oligoarticular arthralgia of the hands, wrists, and knees.  

First, the Board notes that the veteran is currently evaluated at 
the maximum available rating under Diagnostic Codes 5215, 5229, 
and 5230 for limitation of motion of the wrists, and four fingers 
of the hands.  No higher evaluation under these codes is 
available for the veteran's disability.  And because the maximum 
rating has been awarded for under these codes, no additional 
higher evaluation is warranted due to pain, as discussed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  See Johnston v Brown, 10 Vet. App. 80 (1997).  

Next, in order to warrant a higher evaluation under Diagnostic 
Codes 5260 and 5261, the veteran's condition must have shown 
limitation of motion of the knees to 30 degrees flexion or 15 
degrees of extension.  This is not shown on the medical evidence 
in this case.  

And a higher evaluation under Diagnostic Code 5228 is also not 
available.  In order to warrant a higher evaluation under 
Diagnostic Code 5228, limitation of motion of the thumb must 
reveal a gap of more than two inches (5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  In this case, the April 2000 VA examiner found that the 
veteran could touch the tip of both thumbs, the tip of all the 
fingers of both hands.  He could also touch with the tip of all 
the fingers of both hands, the median transverse fold of the palm 
of both hands.  

Finally, a higher evaluation is not warranted under Diagnostic 
Code 5003, as there is no x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  

The Board has specifically considered the guidance of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45), in order to determine whether an increased evaluation may 
be warranted.  In this case, there were complaints of pain and 
swelling, as discussed above.  However, the April 2000 VA 
examiner specifically found that there was no painful motion in 
the range of motion testing, and no objective evidence of painful 
motion, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement of the knees, 
wrist, or hands.  The Board therefore holds that a higher 
evaluation in consideration of DeLuca is not warranted.  See also 
38 C.F.R. § 4.7.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability, so 
as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular basis.  
In this regard, the Board notes that there is no showing that the 
service-connected disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the assigned 
evaluations) for any period since service connection was 
established, that there is no showing that the veteran's 
disability has necessitated frequent periods of hospitalization, 
or that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the absence 
of such factors, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

Service connection for loss of memory is denied.

Service connection for psoriasis of the hands and feet is denied.

Service connection for androgenetic alopecia is denied.

An initial evaluation in excess of 10 percent for oligoarticular 
arthralgia of the hands, wrists, and knees, is denied.




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


